Title: From James Madison to Edmund Randolph, 18 August 1783
From: Madison, James
To: Randolph, Edmund


Dear Sir
Philada. Aug. 18. 1783.
I have not this week any more than the last the pleasure of acknowledging a favor from you. Perhaps I may find one at Princeton when I get there. On thursday a question for returning to Philada. was put and decided in the Negative by a large majority. The friends of the measure foreseeing its fate, and supposing that a negative declaration cd. answer no good purpose and might an ill-one, withdrew it. The more moderate opponents concurred in the inexpediency of proclaiming unnecessarily an aversion in Congs to Philada. But some of this class were so keen in their hostility, that a motion was made by two of them to return, who on the question voted agst. their own motion. The public will not I believe fix on this proceeding as one of the brightest pages of the Journals! The abuses to which such an artifice may be extended are palpable. The merit of it in this application belongs to Mr. Howel of R. I. & Mr. B——d of V. The motion was first made by Mr. L. but in the course of the transaction devolved on Mr. Howel. I know of none that will read with pleasure this affair unless it be the Executive of Pa. and those who wish to refer the removal of Congs. to other motives than the national dignity & welfare.
Congs. have letters from Mr. Laurens of the 17th. June but they decide nothing as to the definitive Treaty. We have no reason however to impute the delay to any cause which renders the event suspicious. It is said that the British Councils grow more & more wary on the subject of a Commercial Treaty with the U. S. and that the spirit of the Navigation act is likely to prevail over a more liberal system.
S. Carolina we learn has agreed to the Impost on condition only that the revenue be collected by her own officers, & be credited to her own quota. It is supposed that she will agree to exchange the valuation of land for the proposed rule of numbers: But on this point R. I., is even more inflexible than on that of the Impost. I pity from my heart the officers of the Eastern line who are threatened by these prospects with disappointments which the Southern officers have no Idea of. From much conversation which I have lately had with some of the former, and from other information, there appears great reason to believe th[at] if no Continental provision be made for them they will not only be docked of their half pay, but will run great hazard of being put off with regard to a great share of their other pay on the pretence of their States that they have already advanced beyond their proportion
I expect Mr. Jones every moment.
